 

Exhibit 10(f)

 

BANK OF AMERICA 401(k) RESTORATION PLAN

 

(as amended and restated effective January 1, 2002)

 



--------------------------------------------------------------------------------

BANK OF AMERICA 401(k) RESTORATION PLAN

 

Table of Contents

 

    

--------------------------------------------------------------------------------

  

Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS

  

1

        Section 1.1

  

Definitions

  

1

ARTICLE II    PLAN ADMINISTRATION

  

4

        Section 2.1

  

Committee

  

4

ARTICLE III    DEFERRED COMPENSATION PROVISIONS

  

5

        Section 3.1

  

Form and Time of Elections

  

5

        Section 3.2

  

Deferrals by Highly Compensated Associates

  

5

        Section 3.3

  

Matching Contributions for Highly Compensated Associates

  

5

        Section 3.4

  

Deferrals by Key Associates

  

6

        Section 3.5

  

Matching Contributions for Key Associates

  

7

        Section 3.6

  

Account Adjustments

  

7

        Section 3.7

  

Account Payments Following Termination of Employment

  

8

        Section 3.8

  

In-Service Withdrawals

  

12

        Section 3.9

  

Catch-Up Contributions

  

13

        Section 3.10

  

EIP

  

13

        Section 3.11

  

Special Provisions Related to Completion Incentives

  

14

        Section 3.12

  

Other Contributions

  

15

ARTICLE IV    AMENDMENT AND TERMINATION

  

15

        Section 4.1

  

Amendment and Termination

  

15

ARTICLE V    MISCELLANEOUS PROVISIONS

  

16

        Section 5.1

  

Nature of Plan and Rights

  

16

        Section 5.2

  

Termination of Employment

  

16

        Section 5.3

  

Spendthrift Provision

  

16

 

2



--------------------------------------------------------------------------------

        Section 5.4

  

Employment Noncontractual

  

16

        Section 5.5

  

Adoption by Other Participating Employers

  

16

        Section 5.6

  

Applicable Law

  

16

        Section 5.7

  

Merged Plans

  

16

        Section 5.8

  

Status Under the Act

  

17

        Section 5.9

  

Claims Procedure

  

17

 

 

ii



--------------------------------------------------------------------------------

BANK OF AMERICA 401(k) RESTORATION PLAN

 

(as amended and restated effective January 1, 2002)

 

THIS INSTRUMENT OF AMENDMENT AND RESTATEMENT is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation (the “Corporation”);

 

Statement of Purpose

 

The Corporation sponsors the Bank of America 401(k) Restoration Plan (the
“Restoration Plan”). The purpose of the Restoration Plan is to provide benefits,
on a non-qualified and unfunded basis, to certain associates whose benefits
under The Bank of America 401(k) Plan (the “401(k) Plan”) are adversely affected
by the limitations of Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of
the Internal Revenue Code, as well as certain limits placed on the contribution
rates of highly compensated participants established by the administrative
committee under 401(k) Plan.

 

By this Instrument, the Corporation is amending and restating the Restoration
Plan effective January 1, 2002 to (i) make a number of design changes to the
Restoration Plan and (ii) otherwise meet current needs.

 

NOW, THEREFORE, for the purposes aforesaid, the Corporation hereby amends and
restates the Restoration Plan effective January 1, 2002 to consist of the
following Articles I through V:

 

ARTICLE I

DEFINITIONS

 

Section 1.1    Definitions.    Unless the context clearly indicates otherwise,
when used in the Restoration Plan:

 

Account means, collectively, the Deferral Account and Matching Contribution
Restoration Account.

 

Annual Incentive Award means, with respect to a Key Associate, any annual
incentive award payable to such Key Associate in cash pursuant to (i) the Bank
of America Executive Incentive Compensation Plan or (ii) any other incentive
compensation plan of the Corporation or any of its Subsidiaries approved for
purposes of this Plan by the Committee. Annual Incentive Awards may be payable
annually, quarterly, or on such other basis as provided by the applicable plan.



--------------------------------------------------------------------------------

 

Associate means a common law employee of a Participating Employer who is
identified as an employee in the personnel records of the Participating
Employer.

 

Beneficiary means the “Beneficiary” of a Covered Associate under the 401(k)
Plan, unless the Covered Associate elects a different Beneficiary for purposes
of the Restoration Plan in accordance with such procedures as the Personnel
Group may establish from time to time. If there is no Beneficiary election in
effect under the 401(k) Plan or the Restoration Plan at the time of a Covered
Associate’s death, or if the designated Beneficiary fails to survive the Covered
Associate, then the Beneficiary shall be the Covered Associate’s surviving
spouse, or if there is no surviving spouse, the Covered Associate’s estate.

 

Benefit Determination Date means the last day of the calendar month following
the calendar month in which a Covered Associate’s employment with the
Participating Employers terminates, or the last day of a subsequent calendar
month if the Personnel Group determines it to be administratively necessary or
appropriate (e.g., as a result of the timing of notification to the Personnel
Group of such termination of employment).

 

Code means the Internal Revenue Code of 1986. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

Code Limitations means any one or more of the limitations and restrictions that
Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Code place on the
Pre-Tax Employee Contributions and Matching Contributions for a Covered
Associate under the 401(k) Plan. In addition, Code Limitations also means and
refers to any limitations on contributions under the 401(k) Plan established by
the 401(k) Plan administrative committee with respect to highly compensated
participants.

 

Committee means the committee designated pursuant to Section 2.1 of the
Restoration Plan.

 

Completion Incentive means an incentive award payable to a Covered Associate
upon completion of an assignment outside the United States, which incentive
award relates to one or more Plan Years, all pursuant to an incentive
arrangement approved for purposes of this Plan by the Committee.

 

Corporation is defined in the introduction as Bank of America Corporation, a
Delaware corporation, and any successor thereto.

 

Covered Associate means either a Highly Compensated Associate or a Key
Associate.

 

2



--------------------------------------------------------------------------------

 

DCP means the BankAmerica Corporation Deferred Compensation Plan.

 

Deferral Account means the account established and maintained on the books of a
Participating Employer to record a Covered Associate’s interest under the
Restoration Plan attributable to amounts credited to the Covered Associate
pursuant to Section 3.2 or Section 3.4 of the Restoration Plan.

 

EIP means the Bank of America Corporation Equity Incentive Plan, as in effect
from time to time.

 

401(k) Plan is defined in the Statement of Purpose as The Bank of America 401(k)
Plan, as in effect from time to time.

 

Highly Compensated Associate means an Associate eligible to participate in the
401(k) Plan who the Personnel Group determines to be a “highly compensated
employee” (within the meaning of Section 414(q) of the Code) under the 401(k)
Plan for a Plan Year, but shall not include a Key Associate.

 

Key Associate means a Covered Associate who is in Band 0, 1, 2 or 3, or who has
annual base compensation of $100,000 or more as determined by the Personnel
Group in its discretion at such time or times as it may select.

 

Matching Contribution Restoration Account means the account established and
maintained on the books of a Participating Employer to record a Covered
Associate’s interest under the Restoration Plan attributable to amounts credited
to the Covered Associate pursuant to Section 3.3 or Section 3.5 of the
Restoration Plan.

 

Participating Employer means (i) the Corporation, (ii) each other “Participating
Employer” under (and as defined in) the 401(k) Plan on the date hereof and (iii)
any other incorporated or unincorporated trade or business which may hereafter
adopt both the 401(k) Plan and the Restoration Plan. In addition, the Personnel
Group, in its sole and exclusive discretion, may designate certain other
entities as “Participating Employers” under the Restoration Plan for such
purposes as the Personnel Group may determine from time to time.

 

Personnel Group means the Personnel Group of the Corporation.

 

Plan Year means the twelve-month period commencing January 1 and ending the
following December 31.

 

Restoration Plan is defined in the Statement of Purpose as this plan: the Bank
of America 401(k) Restoration Plan as in effect from time to time.

 

Retirement or Retire means:

 

3



--------------------------------------------------------------------------------

 

(A) Prior to November 16, 2001, termination of employment with the Participating
Employers after having attained at least age fifty-five (55); and

 

(B) From and after November 16, 2001, termination of employment with the
Participating Employers upon the earlier of (i) having attained at least age
fifty-five (55) or (ii) qualifying for “Retirement” as defined from time to time
under The Bank of America 401(k) Plan.

 

SRP means the BankAmerica Supplemental Retirement Plan, other than the portion
of the SRP that restored benefits under the BankAmerica Pension Plan.

 

Any capitalized terms used in the Restoration Plan that are defined in the
documents comprising the 401(k) Plan have the meanings assigned to them in the
401(k) Plan, unless such terms are otherwise defined above in this Article or
unless the context clearly indicates otherwise.

 

ARTICLE II

PLAN ADMINISTRATION

 

Section 2.1    Committee.    The Restoration Plan shall be administered by the
“Committee” under (and as defined in) the 401(k) Plan (although certain
provisions of the Restoration Plan shall be administered by the Personnel Group
as specified herein). The Committee shall be empowered to interpret the
provisions of the Restoration Plan and to perform and exercise all of the duties
and powers granted to it under the terms of the Restoration Plan by action of a
majority of its members in office from time to time. The Committee may adopt
such rules and regulations for the administration of the Restoration Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. All interpretations and decisions made (both as to law and
fact) and other action taken by the Committee with respect to the Restoration
Plan shall be conclusive and binding upon all parties having or claiming to have
an interest under the Restoration Plan. Not in limitation of the foregoing, the
Committee shall have the discretion to decide any factual or interpretative
issues that may arise in connection with its administration of the Restoration
Plan (including without limitation any determination as to claims for benefits
hereunder), and the Committee’s exercise of such discretion shall be conclusive
and binding on all affected parties as long as it is not arbitrary or
capricious. The Committee may delegate any of its duties and powers hereunder to
the extent permitted by applicable law.

 

4



--------------------------------------------------------------------------------

 

ARTICLE III

DEFERRED COMPENSATION PROVISIONS

 

Section 3.1    Form and Time of Elections.    Prior to January 1 of a Plan Year,
or at such other times as may be established by the Personnel Group, a Covered
Associate for the Plan Year may elect to defer under the Restoration Plan such
amounts as provided by this Article III in accordance with the procedures set
forth in this Section 3.1. All elections made under this Section 3.1 shall be
made in writing on a form, or pursuant to such other non-written procedures, as
may be prescribed from time to time by the Personnel Group and shall be
irrevocable for such Plan Year. An election by a Covered Associate under this
Section 3.1 shall continue in effect for all subsequent Plan Years (during which
the Covered Associate is a Highly Compensated Associate or Key Associate) unless
and until changed or terminated by the Covered Associate in accordance with
procedures established from time to time by the Personnel Group. Any such change
in or termination of an election under this Section 3.1 shall be effective as of
the January 1 of the next succeeding Plan Year and shall be irrevocable for such
Plan Year.

 

Section 3.2    Deferrals by Highly Compensated Associates.    If a Highly
Compensated Associate makes an election to defer in accordance with Section 3.1
above for a Plan Year, the amount attributable to any Pre-Tax Employee
Contribution for a particular pay period during the Plan Year which cannot be
credited to the Highly Compensated Associate under the 401(k) Plan because of
the Code Limitations shall be credited to a Deferral Account established and
maintained in the name of the Highly Compensated Associate on the books and
records of his or her Participating Employer. Such amount shall be credited to
the Deferral Account on, or as soon as administratively practicable after, the
date the related 401(k) Plan contributions are made (or would have been made but
for the Code Limitations). See Section 3.9 below regarding the effect of
“catch-up” contribution elections under the 401(k) Plan.

 

Section 3.3    Matching Contributions for Highly Compensated Associates.    A
Participating Employer shall establish and maintain on its books a Matching
Contribution Restoration Account for each Highly Compensated Associate employed
by such Participating Employer whose Matching Contributions under the 401(k)
Plan shall have been limited, directly or indirectly, by the operation of the
Code Limitations. If a Highly Compensated Associate is a Match-Eligible
Participant for the Plan Year under the 401(k) Plan, the Highly Compensated
Associate’s Matching Contribution Restoration Account shall be credited on, or
as soon as administratively practicable after, the date 401(k) Plan Matching
Contributions are credited with an amount equal to the sum of Amount A and
Amount B, where:

 

Amount A is one hundred percent (100%) of the sum of the portions (if any) of
the amounts credited to the Highly Compensated Associate’s Deferral Account for
the Plan Year pursuant to Section 3.2 above that would have been Matchable
Pre-Tax Employee Contributions for the Plan Year under the 401(k) Plan had such
amounts been contributed to the 401(k) Plan as Pre-Tax Employee Contributions
for the Highly Compensated Associate and the Code Limitations not applied to the
401(k) Plan.

 

Amount B is one hundred percent (100%) of the portion (if any) of the actual

 

5



--------------------------------------------------------------------------------

 

Matchable Pre-Tax Employee Contributions made to the 401(k) Plan for the Highly
Compensated Associate for the Plan Year with respect to which Matching
Contribution allocations were not made under Section 5.4 of the 401(k) Plan or
(if made) were forfeited under Section 5.4 of the 401(k) Plan because of the
Code Limitations.

 

Notwithstanding the foregoing, no amount shall be credited to the Matching
Contribution Restoration Account of a Highly Compensated Associate for a Plan
Year to the extent it relates to bonus, incentive or commission compensation
payable to the Highly Compensated Associate for the Plan Year in excess of One
Million Dollars ($1,000,000); provided, however, that for a Highly Compensated
Associate who first becomes eligible to participate in the Restoration Plan on
July 1, 2000 as a result of the merger of the DCP or SRP into the Restoration
Plan on that date, the foregoing limit shall apply only with respect to bonuses,
incentives or commissions earned and paid following July 1, 2000. In addition,
the Plan Administrator may determine, in its sole and exclusive discretion, to
deduct from the amount otherwise to be credited to the Matching Contribution
Restoration Account of a Highly Compensated Associate for a Plan Year an amount
necessary to pay any related payroll taxes. See Section 3.10 below regarding
certain special matching contributions under the Restoration Plan related to
participation in the EIP.

 

Section 3.4    Deferrals by Key Associates

 

(a)    Deferral Accounts for Key Associates.    A Participating Employer shall
establish and maintain on its books a Deferral Account for each Key Associate
employed by such Participating Employer who elects pursuant to Section 3.1 to
defer the receipt of any amount under the Restoration Plan. Such Deferral
Account shall be designated by the name of the Key Associate for whom
established. The amount to be deferred under this Section 3.4 for a payroll
period shall be credited to such Deferral Account on, or as soon as
administratively practicable after, the date the related 401(k) Plan
contributions are made (or would have been made but for the Code Limitations).
See Section 3.9 below regarding the effect of “catch-up” contribution elections
under the 401(k) Plan.

 

(b) Election to Defer Base Salary.    A Key Associate may elect to defer, on a
combined basis with the 401(k) Plan as hereinafter provided, up to thirty
percent (30%) of the Key Associate’s base salary for a Plan Year. Deferrals
shall be made to the maximum extent possible, subject to the Code Limitations,
to the 401(k) Plan, and any such deferrals which cannot be made to the 401(k)
Plan solely because of the Code Limitations shall instead be made to this
Restoration Plan.

 

(c) Election to Defer Covered Annual Incentive Award.    Each Key Associate for
a Plan Year may elect pursuant to Section 3.1 above to defer for the Plan Year
up to ninety percent (90%) of any Annual Incentive Award otherwise payable to
the Key Associate for the Plan Year. Such deferral shall be made without regard
to the Code Limitations. Any portion of an Annual Incentive Award not deferred
under the Restoration Plan shall be excluded from the Key Associate’s
Compensation in accordance with, and subject to, the terms and provisions of the
401(k) Plan (and therefore shall not be included in determining the amount of
the Key Associate’s Pre-Tax Employee Contributions under the 401(k) Plan).

 

6



--------------------------------------------------------------------------------

 

Section 3.5    Matching Contributions for Key Associates.

 

(a)     Matching Contribution Restoration Account for Key Associates.    A
Participating Employer shall establish and maintain on its books a Matching
Contribution Restoration Account for each Key Associate employed by such
Participating Employer who is credited with a matching contribution under this
Section 3.5. Such Matching Contribution Restoration Account shall be designated
by the name of the Key Associate for whom established.

 

(b)    Matching Contributions for Base Salary Deferrals.    If a Key Associate
is a Match-Eligible Participant for the Plan Year under the 401(k) Plan, the Key
Associate’s Matching Contribution Restoration Account shall be credited on, or
as soon as administratively practicable after, the date 401(k) Plan Matching
Contributions are credited with an amount determined consistent with the
provisions of Section 3.3 above with respect to any base salary deferrals for
the Plan Year pursuant to Section 3.4(b) above.

 

(c)    Matching Contributions for Annual Incentive Awards.    If a Key Associate
is a Match-Eligible Participant for a Plan Year under the 401(k) Plan and has
deferred any portion of the Key Associate’s Annual Incentive Award under Section
3.4(c) that would have otherwise been paid during the Plan Year, then the
Matching Contribution Restoration Account of the Key Associate shall be credited
on, or as soon as administratively practicable after, the date 401(k) Plan
Matching Contributions are credited with a matching contribution equal to the
amount of the Annual Incentive Award otherwise payable during the Plan Year that
is deferred by the Key Associate pursuant to Section 3.4(c) above, but excluding
any such deferrals that exceed five percent (5%) of the Key Associate’s total
Annual Incentive Award. Notwithstanding the foregoing, the maximum amount of
such matching contribution for a Plan Year shall equal Fifty Thousand Dollars
($50,000) (i.e., the matching contribution shall not be based on the portion of
an Annual Incentive Award exceeding $1,000,000). See Section 3.10 below
regarding certain special matching contributions under the Restoration Plan
related to participation in the EIP.

 

(d)    Payroll Taxes.    The Plan Administrator may determine, in its sole and
exclusive discretion, to deduct from the amount otherwise to be credited to the
Matching Contribution Restoration Account of a Key Associate for a Plan Year an
amount necessary to pay any related payroll taxes.

 

Section 3.6    Account Adjustments

 

(a)    Account Adjustments for Deemed Investments.    The Committee shall from
time to time designate one or more investment vehicle(s) in which the Accounts
of Covered Associates shall be deemed to be invested. The investment vehicle(s)
may be designated by reference to the investments available under other plans
sponsored by a Participating Employer (including the 401(k) Plan). Each Covered
Associate shall designate the investment vehicle(s) in which his or her Account
shall be deemed to be invested according to the procedures developed by the
Personnel Group, except as otherwise required by the terms of the Restoration
Plan. No Participating Employer shall be under an obligation to acquire or
invest in any of the deemed investment vehicle(s) under this subparagraph, and
any acquisition of or investment in a deemed

 

7



--------------------------------------------------------------------------------

 

investment vehicle by a Participating Employer shall be made in the name of the
Participating Employer and shall remain the sole property of the Participating
Employer. Effective July 1, 2000, the designated investment vehicles shall be
(and shall remain until such time as changed by the Committee in its sole
discretion from time to time according to its procedures for designating
investments) the following:

 

(i)    Nations LifeGoal Income & Growth Portfolio;

(ii)    Nations LifeGoal Balanced Growth Portfolio;

(iii)    Nations LifeGoal Growth Portfolio;

(iv)    Nations LargeCap Index;

(v)    Nations MidCap Index Fund;

(vi)    Nations SmallCap Index Fund;

(vii)    Stable Capital Fund;

(viii)    Nations Bond Fund;

(ix)    Nations Value Fund;

(x)    Nations International Equity Fund;

(xi)    Nations Marsico Focused Equities Fund;

(xii)    Bank of America Corporation Common Stock Fund; and

(xiii)    Effective as of January 1, 2003, Batterymarch U.S. Small
Capitalization Equity Portfolio.

 

The Committee shall also establish from time to time a default Fund into which a
Covered Associate’s Account shall be deemed to be invested if the Covered
Associate fails to provide investment instructions pursuant to this Section
3.6(a). Effective July 1, 2000, such default Fund shall be the Stable Capital
Fund.

 

(b)    Periodic Account Adjustments.    Each Account shall be adjusted from time
to time at such intervals as determined by the Personnel Group. The Personnel
Group may determine the frequency of account adjustments by reference to the
frequency of account adjustments under another plan sponsored by a Participating
Employer. The amount of the adjustment shall equal the amount that each Covered
Associate’s Account would have earned (or lost) for the period since the last
adjustment had the Account actually been invested in the 401(k) Plan in the
deemed investment vehicle(s) designated by the Covered Associate for such period
pursuant to Section 3.6(a).

 

Section 3.7    Account Payments Following Termination of Employment.

 

(a)    Payment Options.

 

(i)    A Covered Associate may make or change a payment option election among
any of the payment options described in subparagraph (ii) below, subject to the
provisions of subparagraph (iii) below. The election shall not become effective
until the later of:

 

(A)    the date that is twelve (12) months (or such lesser period as the
Personnel Group may determine in its discretion consistent with the
Corporation’s intent that benefits be subject to taxation as and

 

 

8



--------------------------------------------------------------------------------

 

when actually received by the Covered Associate) after the date that the
election is made if the Covered Associate remains in active service throughout
that period (as determined by the Personnel Group in its discretion); or

 

(B) the date the Covered Associate becomes eligible for Retirement.

 

(ii) The payment options from which a Covered Associate may elect are as
follows: (A) single cash payment, (B) five (5) annual installments or (C) ten
(10) annual installments, as such methods are more fully described below.

 

(iii) Any election made under this Section 3.7(a) shall be made on such form, at
such time and pursuant to such procedures as determined by the Personnel Group
in its sole discretion from time to time. A Covered Associate may not have more
than two (2) payment elections pending under this Section 3.7(a) at any one
time.

 

(iv) For a Covered Associate who does not yet have an election in effect under
this Section 3.7(a) or for a Covered Associate who fails to elect a payment
option under this Section 3.7(a), the method of payment shall be the single cash
payment.

 

(b)    Single Cash Payments.    The following provisions shall apply with
respect to single cash payments under the Restoration Plan:

 

(i)    If a Covered Associate terminates employment with the Participating
Employers either (A) before eligibility for Retirement or (B) with a vested
Account balance (determined as of the Benefit Determination Date) that is Fifty
Thousand Dollars ($50,000) or less (even if the Covered Associate has elected
and is otherwise eligible for installment payments), then the Covered
Associate’s Account, to the extent vested, shall be determined as of the Benefit
Determination Date, and such final vested Account balance shall be paid in a
single cash payment to the Covered Associate (or to the Covered Associate’s
Beneficiary in the case of the Covered Associate’s death) as soon as
administratively practicable after the Benefit Determination Date.

 

(ii) If a Covered Associate Retires with a vested Account balance (determined as
of the Benefit Determination Date) exceeding Fifty Thousand Dollars ($50,000)
and with a single cash payment election in effect under Section 3.7(a), then
such Covered Associate’s Account, to the extent vested, shall continue to be
credited with adjustments under Section 3.6 through the last day of the Plan
Year in which the Retirement occurs. The final vested Account balance as of the
last day of such Plan Year shall be paid in a single cash payment to the Covered
Associate (or to the Covered Associate’s Beneficiary in the case of the Covered
Associate’s death) within ninety (90) days following the end of such Plan Year.
Notwithstanding the foregoing, if the applicable Benefit

 

 

9



--------------------------------------------------------------------------------

Determination Date occurs in the Plan Year after the Plan Year in which the
Retirement occurs, then the single cash payment shall be in the amount of the
Account Balance determined as of the Benefit Determination Date and shall be
payable as soon as administratively practicable after the Benefit Determination
Date.

 

(c)    Annual Installments.    If a Covered Associate Retires with a vested
Account balance (determined as of the Benefit Determination Date) exceeding
Fifty Thousand Dollars ($50,000) and with an installment payment election in
effect under Section 3.7(a), then the amount of the annual installments shall be
calculated and paid pursuant to the following provisions:

 

(i)    Timing of Payments.    The first installment shall be paid within ninety
(90) days following the end of the Plan Year in which the Covered Associate
Retires; provided, however, that if the applicable Benefit Determination Date
occurs in the Plan Year after the Plan Year in which Retirement occurs, then the
first installment shall be paid as soon as administratively practicable after
the Benefit Determination Date. Each subsequent installment shall be paid within
ninety (90) days following the end of each subsequent Plan Year during the
selected payment period.

 

(ii)    Amount of Installments.    The amount payable for each installment shall
equal the Account balance as of the end of the applicable Plan Year divided by
the number of remaining installments (including the installment then payable);
provided, however, that if the applicable Benefit Determination Date occurs in
the Plan Year after the Plan Year in which Retirement occurs, then the amount of
the first installment shall be based on the amount of the Account balance as of
such Benefit Determination Date.

 

(iii)    Investment of Account During Payment Period.    The Covered Associate’s
Account, to the extent vested, shall continue to be credited with adjustments
under Section 3.6 through the end of the Plan Year in which the Covered
Associate Retires (or through the applicable Benefit Determination Date if the
Benefit Determination Date occurs in the Plan Year after the Plan Year in which
Retirement occurs). If the Covered Associate has elected to receive payment
through five (5) annual installments, then the Covered Associate shall be
permitted to continue to direct the investment of the Covered Associate’s unpaid
Account balance in accordance with Section 3.6 during the payment period (i.e.,
through the last day of the fourth Plan Year after the Plan Year in which the
Covered Associate Retires). If the Covered Associate has elected to receive
payment through ten (10) annual installments, then the Covered Associate’s
unpaid Account balance shall be deemed invested in the Stable Capital Fund
during the payment period (i.e., through the last day of the ninth Plan Year
after the Plan Year in which the Covered Associate Retires).

 

(iv)    Death of Covered Associate.    If a Covered Associate covered by

 

10



--------------------------------------------------------------------------------

this Section 3.7(c) dies, then the annual installments (or remaining annual
installments in the case of death after commencement of payment) shall be paid
to the Covered Associate’s Beneficiary as and when such installments would have
otherwise been paid to the Covered Associate had the Covered Associate not died.

 

(d)    Vesting of Matching Accounts.    Notwithstanding any provision of the
Restoration Plan to the contrary, if a Covered Associate is not fully (100%)
vested in the amount credited to the Associate’s Matching Contribution Account
under the 401(k) Plan at the time of the Associate’s termination of employment
with the Participating Employers, then the amount credited to the Covered
Associate’s Matching Contribution Restoration Account shall be reduced as of the
applicable Benefit Determination Date to an amount equal to the product of (i)
the amount then credited to said Matching Contribution Restoration Account
multiplied by (ii) the vested percentage applicable to the Associate’s Matching
Contribution Account and Pre-1993 Stock/Thrift Plan Matching Contribution
Account under the 401(k) Plan as of the date of such termination of employment.
The amount by which the Associate’s Matching Contribution Restoration Account is
reduced by application of the preceding sentence shall be forfeited as of the
applicable Benefit Determination Date.

 

(e)    Other Payment Provisions.    Subject to the provisions of Section 3.8, a
Covered Associate shall not be paid any portion of the Associate’s Account prior
to the Associate’s termination of employment with the Participating Employers.
Any deferral or payment hereunder shall be subject to applicable payroll and
withholding taxes. In the event any amount becomes payable under the provisions
of the Restoration Plan to a Covered Associate, Beneficiary or other person who
is a minor or an incompetent, whether or not declared incompetent by a court,
such amount may be paid directly to the minor or incompetent person or to such
person’s fiduciary (or attorney-in-fact in the case of an incompetent) as the
Personnel Group, in its sole discretion, may decide, and the Personnel Group
shall not be liable to any person for any such decision or any payment pursuant
thereto.

 

(f)    Former DCP and SRP Participants.    Notwithstanding any other provisions
in this Restoration Plan to the contrary, the following provisions shall apply
to a Covered Associate who was participating in the DCP or SRP as of June 30,
2000:

 

(i)    If the Covered Associate has in effect as of June 30, 2000 an installment
payment election (but not including an annuity payment election based on the
Covered Associate’s life or the joint life of the Covered Associate and his or
her Beneficiary) under the DCP or (if no installment payment election is in
effect under the DCP) the SRP (a “Prior Plan Installment Election”), then the
Covered Associate’s vested Account balance shall be payable in the number of
installments provided by such Prior Plan Installment Election (even if the
Covered Associate is not eligible for Retirement) unless either (A) the Covered
Associate changes such election in accordance with the provisions of Section
3.7(a)(ii) above or this Section 3.7(f) or (B) the Covered Associate’s vested
Account balance is Fifty Thousand Dollars ($50,000) or less as of the applicable
Benefit Determination Date (in which case the Account shall be payable in a
single cash payment in accordance with Section 3.7(b)(i) above).

 

11



--------------------------------------------------------------------------------

 

(ii)    Notwithstanding any provision of the Prior Plan Installment Election to
the contrary, the timing of the installment payments and the method for
determining the amount of each installment payment shall be determined in
accordance with the provisions of Section 3.7(c)(i) and (ii) above.

 

(iii)    Notwithstanding any provision of the Prior Plan Installment Election to
the contrary, if the Prior Plan Installment Election had been made under the SRP
with a payment period of five (5) years or less or under the DCP (regardless of
the payment period), then the Account may continue to be invested during the
payment period in accordance with the Covered Associate’s investment election as
provided in Section 3.6 (consistent with the provisions of Section 3.7(c)(iii)
applicable to five (5) annual installments). However, if the Prior Plan
Installment Election had been made under the SRP with a payment period in excess
of five (5) years, then the Account shall be deemed invested in the Stable
Capital Fund during the payment period (consistent with the provisions of
Section 3.7(c)(iii) applicable to ten (10) annual installments).

 

(iv)    If a Covered Associate to which this Section 3.7(f) applies is not
eligible for Retirement, then (A) the Covered Associate may at any time elect to
change the method of payment to a single cash payment and (B) the Covered
Associate may elect on or before August 31, 2000 to change the method of payment
to either a single cash payment or five (5) or ten (10) year annual
installments. In either case, such election shall not become effective until the
date that is twelve (12) months (or such lesser period as the Personnel Group
may determine in its discretion consistent with the Corporation’s intent that
benefits be subject to taxation as and when actually received by the Covered
Associate) after the date that the election is made if the Covered Associate
remains in active service throughout that period (as determined by the Personnel
Group in its discretion).

 

(v)    In the case of a former DCP or SRP participant who is not employed by the
Participating Employers as of July 1, 2000, payments of DCP and SRP balances
shall be made in accordance with the provisions of the DCP and SRP, as
applicable, except that any participant-directed investment of DCP accounts
shall be made in accordance with the provisions of Section 3.6 above.

 

Section 3.8    In-Service Withdrawals.

 

(a)    Withdrawals on Demand.    A Covered Associate who is in the active
service of a Participating Employer may elect to receive an unscheduled payment
of up to one hundred percent (100%) of his or her vested Account balance at any
time; provided, however, that (i) ten percent (10%) of the amount requested
shall be forfeited from the Covered Associate’s Account and (ii) the Covered
Associate shall be ineligible to participate in the Restoration Plan for the
remainder of the Plan Year in which the withdrawal is made and one (1) Plan Year
thereafter.

 

12



--------------------------------------------------------------------------------

 

(b)    Withdrawals on Account of an Unforeseeable Emergency.    A Covered
Associate who is in active service of a Participating Employer may, in the
Committee’s sole discretion, receive a refund of all or any part of the amounts
previously credited to the Covered Associate’s Accounts (to the extent vested)
in the case of an “unforeseeable emergency”. A Covered Associate requesting a
payment pursuant to this Section shall have the burden of proof of establishing,
to the Committee’s satisfaction, the existence of such “unforeseeable
emergency”, and the amount of the payment needed to satisfy the same. In that
regard, the Covered Associate shall provide the Committee with such financial
data and information as the Committee may request. If the Committee determines
that a payment should be made to a Covered Associate under this Section such
payment shall be made within a reasonable time after the Committee’s
determination of the existence of such “unforeseeable emergency” and the amount
of payment so needed. The Committee may in its discretion establish the order in
which amounts shall be withdrawn under this Section from a Covered Associate’s
Accounts. As used herein, the term “unforeseeable emergency” means a severe
financial hardship to a Covered Associate resulting from a sudden and unexpected
illness or accident of the Covered Associate or of a dependent of the Covered
Associate, loss of the Covered Associate’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Covered Associate. The circumstances that shall
constitute an “unforeseeable emergency” shall depend upon the facts of each
case, but, in any case, payment may not be made to the extent that such hardship
is or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, or (ii) by liquidation of the Covered Associate’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship. Examples of what are not considered to be “unforeseeable emergencies”
include the need to send a Covered Associate’s child to college or the purchase
of a home. Withdrawals of amounts because of an “unforeseeable emergency” shall
not exceed an amount reasonably needed to satisfy the emergency need. If any
withdrawal is permitted pursuant to this Section during a Plan Year, no further
deferral of compensation shall be made during the Plan Year from and after the
effective date of the withdrawal.

 

Section 3.9    Catch-Up Contributions.    Certain Covered Associates may become
eligible under the 401(k) Plan to make “catch-up” contributions (within the
meaning of Section 414(v) of the Code). Any such catch-up contributions made to
the 401(k) Plan shall not in any manner affect the determination of the amount
of deferrals to the Restoration Plan under Sections 3.2 or 3.4, as applicable.
Instead, such catch-up contributions shall be in addition to the aggregate
combined deferrals elected to the 401(k) Plan and Restoration Plan hereunder.

 

Section 3.10    EIP.    Under the EIP, a percentage of an eligible Associate’s
annual incentive award earned for a performance period beginning on or after
January 1, 2002 is made in the form of an award of restricted stock shares or
restricted stock units granted under the Bank of America Corporation 2003 Key
Associate Stock Plan. The remaining portion of the Associate’s annual incentive
award is payable in cash. Only the portion of the Associate’s annual incentive
award payable in cash is eligible for deferral under the 401(k) Plan or the
Restoration Plan. However, for an Associate covered by the EIP who is a
Match-Eligible Participant under the 401(k) Plan for the Plan Year in which the
cash portion of such annual incentive award is paid and who either:

 

13



--------------------------------------------------------------------------------

 

  (i)   is a Covered Associate who has made a deferral election under the
Restoration Plan applicable to the cash portion of such annual incentive award;
or

 

  (ii)   is not a Covered Associate but who has made a deferral election under
the 401(k) Plan applicable to the cash portion of such annual incentive award,

 

the Associate’s Participating Employer shall credit a Matching Contribution
Restoration Account in the Associate’s name with an amount equal to five percent
(5%) of the “Principal Amount” (as defined in the EIP) with respect to such
annual incentive award; provided, however, that no matching contribution shall
be made under this Section to the extent that the EIP Principal Amount, when
added to the cash portion of the annual incentive award, would exceed One
Million Dollars ($1,000,000). For purposes of this Section, the EIP Principal
Amount for a Covered Associate who is in Band 0 shall be the amount communicated
to the Personnel Group by the Corporation’s Executive Compensation group as the
EIP Principal Amount. Such Matching Contribution Restoration Account shall be
subject to the provisions of the Restoration Plan applicable to such Accounts,
including without limitation the vesting provisions of Section 3.7(d) and other
payment provisions of Section 3.7(e).

 

Section 3.11    Special Provisions Related to Completion Incentives.    For a
Covered Associate who receives a Completion Incentive in a Plan Year which
relates to one or more prior Plan Years, the following provisions shall apply:

 

  (i)   The Personnel Group, upon consultation with the appropriate business
unit, shall allocate the Completion Incentive among the applicable Plan Years
for which it was deemed earned.

 

  (ii)   Any deferral under Section 3.2 or Section 3.4 above (as applicable)
shall be determined separately with respect to the Restoration Plan deferral
election (if any) in effect for each Plan Year for which the Completion
Incentive was deemed earned. The applicable Restoration Plan deferral election
in effect for each such Plan Year shall be applied against the portion of the
Completion Incentive allocated to such Plan Year under subparagraph (i) above.
For a Highly Compensated Associate, because the Completion Incentive may not be
taken into account as covered compensation under the 401(k) Plan, any portion of
the deferral for a prior Plan Year which would have been made to the 401(k) Plan
had the Completion Incentive been considered covered compensation under the
401(k) Plan shall instead be deferred to the Restoration Plan (assuming a
Restoration Plan deferral election was made for such Plan Year).

 

  (iii)   Each deferral to the Restoration Plan with respect to the Completion
Incentive determined under subparagraph (ii) above shall be eligible for a
matching contribution under the Restoration Plan in accordance with, and subject
to, the provisions of Section 3.3 or Section 3.5 above (as applicable). Such
matching contributions shall be determined separately with respect to each Plan
Year for which the Completion Incentive was deemed earned, and in that regard
the One Million Dollar ($1,000,000) limit on incentive compensation set forth in
Section

 

 

14



--------------------------------------------------------------------------------

 

3.3 and Section 3.5 above shall be applied separately with respect to each such
Plan Year taking into account the portion of the Completion Incentive allocated
to such Plan Year under subparagraph (i) above. However, the rate of such
matching contributions shall be based on the rate of match in effect at the time
the Completion Incentive is paid.

 

  (iv)   Although the Completion Incentive may relate to one or more prior Plan
Years, the related deferrals and matching contributions to be made under
subparagraphs (ii) and (iii) above shall be credited in an administratively
reasonable time following notification to the Personnel Group of the Completion
Incentive having been paid without any adjustment for earnings.

 

Section 3.12    Other Contributions.    The Participating Employers may from
time to time, in their sole and exclusive discretion, elect to credit a Covered
Associate’s Account with additional amounts not otherwise contemplated by this
Article III.

 

ARTICLE IV

AMENDMENT AND TERMINATION

 

Section 4.1    Amendment and Termination.    The Corporation shall have the
right and power at any time and from time to time to amend the Restoration Plan
in whole or in part, on behalf of all Participating Employers, and at any time
to terminate the Restoration Plan or any Participating Employer’s participation
hereunder; provided, however, that no such amendment or termination shall reduce
the amount actually credited to the Account(s) of any current or former Covered
Associate (or beneficiary of a deceased Covered Associate) on the date of such
amendment or termination, or further defer the due dates for the payment of such
amounts, without the consent of the affected person. In connection with any
termination of the Restoration Plan the Corporation shall have the authority to
cause the Accounts of all current and former Covered Associates (and beneficiary
of any deceased Covered Associates) to be paid in a single sum payment as of a
date determined by the Corporation or to otherwise accelerate the payment of all
Accounts in such manner as the Corporation shall determine in its discretion.

 

15



--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

Section 5.1    Nature of Plan and Rights.    The Restoration Plan is unfunded
and intended to constitute an incentive and deferred compensation plan for a
select group of officers and key management employees of the Participating
Employers. If necessary to preserve the above intended plan status, the
Committee, in its sole discretion, reserves the right to limit or reduce the
number of actual participants and otherwise to take any remedial or curative
action that the Committee deems necessary or advisable. The Accounts established
and maintained under the Restoration Plan by a Participating Employer are for
accounting purposes only and shall not be deemed or construed to create a trust
fund of any kind or to grant a property interest of any kind to any Associate,
designated beneficiary or estate. The amounts credited by a Participating
Employer to such Accounts are and for all purposes shall continue to be a part
of the general assets of such Participating Employer, and to the extent that an
Associate, beneficiary or estate acquires a right to receive payments from such
Participating Employer pursuant to the Restoration Plan, such right shall be no
greater than the right of any unsecured general creditor of such Participating
Employer.

 

Section 5.2    Termination of Employment.    For the purposes of the Restoration
Plan, an Associate’s employment with a Participating Employer shall not be
considered to have terminated so long as the Associate is in the employ of any
Participating Employer, other member of the Controlled Group or any other entity
as the Personnel Group may designate.

 

Section 5.3    Spendthrift Provision.    No Account balance or other right or
interest under the Restoration Plan of an Associate, beneficiary or estate may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law, and no such balance, right or interest shall be liable for
or subject to any debt, obligation or liability of the Associate, designated
beneficiary or estate. Notwithstanding the foregoing, the Participating
Employers shall have the right to offset from a Covered Associate’s unpaid
benefits under the Restoration Plan any amounts due and owing from the Covered
Associate to the extent permitted by law.

 

Section 5.4    Employment Noncontractual.    The establishment of the
Restoration Plan shall not enlarge or otherwise affect the terms of any
Associate’s employment with his Participating Employer, and such Participating
Employer may terminate the employment of the Associate as freely and with the
same effect as if the Restoration Plan had not been established.

 

Section 5.5    Adoption by Other Participating Employers.    The Restoration
Plan may be adopted by any Participating Employer participating under the 401(k)
Plan, such adoption to be effective as of the date specified by such
Participating Employer at the time of adoption.

 

Section 5.6    Applicable Law.    The Restoration Plan shall be governed and
construed in accordance with the laws of the State of North Carolina, except to
the extent such laws are preempted by the laws of the United States of America.

 

Section 5.7    Merged Plans.    From time to time the Participating Employers
may cause other nonqualified plans to be merged into the Restoration Plan.
Schedule 5.7 attached hereto

 

16



--------------------------------------------------------------------------------

sets forth the names of the plans that merged into the Restoration Plan by
January 1, 2002 and their respective merger dates. Schedule 5.7 shall be updated
from time to time to reflect mergers after January 1, 2002.

 

Upon such a merger, the account balance(s) immediately prior to the date of
merger of each participant in the merged plan shall be transferred and credited
as of the merger date to one or more accounts established under the Restoration
Plan for such participant. From and after the merger date, the participant’s
rights shall be determined under the Restoration Plan, and the participant shall
be subject to all of the restrictions, limitations and other terms and
provisions of the Restoration Plan. Not in limitation of the foregoing, each
Restoration Plan Account established for the participant as a result of the
merger shall be periodically adjusted when and as provided in Section 3.6 hereof
as in effect from time to time and shall be paid at such time and in such manner
as provided in Section 3.7 and Section 3.8 hereof, except to the extent
otherwise provided on Schedule 5.7. The Personnel Group shall, in its
discretion, establish any procedures it deems necessary or advisable in order to
administer any such plan mergers, including without limitation procedures for
transitioning from the method of account adjustments under the prior plan to the
methods provided for under the Restoration Plan.

 

Section 5.8    Status Under the Act.    The Restoration Plan is maintained for
purposes of providing deferred compensation for a select group of management or
highly compensated employees. In addition, to the extent that the Restoration
Plan makes up benefits limited under the 401(k) Plan as a result of Section 415
of the Code, the Restoration Plan shall be considered an “excess benefit plan”
within the meaning of the Act.

 

Section 5.9    Claims Procedure.    Any claim for benefits under the Restoration
Plan by a Covered Associate or Beneficiary shall be made in accordance with the
claims procedures set forth in the 401(k) Plan.

 

IN WITNESS WHEREOF, this instrument has been executed by the Corporation on
December 20, 2002.

 

BANK OF AMERICA CORPORATION

 

By:

 

/s/    J. STEELE ALPHIN

--------------------------------------------------------------------------------

   

Title:  Corporate Personnel Executive

 

 

17



--------------------------------------------------------------------------------

 

SCHEDULE 5.7

 

MERGED PLANS AS OF JANUARY 1, 2002

 

Plan Name

--------------------------------------------------------------------------------

  

Date of Merger

--------------------------------------------------------------------------------

C&S Policy Committee Supplemental Savings Plan

  

December 31, 1992

C&S Key Executive Supplemental Savings Plan

  

December 31, 1992

C&S/Sovran Supplemental Retirement Plan for Former Sovran Executives (Thrift
Restoration Benefits)

  

December 31, 1992

First & Merchants Corporation Deferred Management Incentive Compensation Plan

  

March 31, 1993

Sovran Deferred Compensation Plan

  

March 31, 1993

Thrift Plan Reserve Account Maintained Under the NationsBank Corporation and
Designated Subsidiaries Supplemental Executive Retirement Plan

  

March 31, 1993

NationsBank of Texas, N.A. Profit Sharing Restoration Plan

  

March 31, 1993

Bank South Executive Bonus Deferral Plan

  

July 1, 1996

Boatmen’s Bancshares, Inc. Executive Deferred Compensation Plan

  

December 31, 1997

Fourth Financial Corporation Executive Deferred Compensation Plan

  

December 31, 1997

NationsBank Corporation Key Employee Deferral Plan

  

April 1, 1998

Deferred compensation components of the NationsBank Corporation Executive
Incentive Compensation Plan

  

April 1, 1998

Management Excess Savings Plan of Barnett Banks, Inc. and its Affiliates

  

December 31, 1998



--------------------------------------------------------------------------------

BankAmerica Deferred Compensation Plan

  

June 30, 2000

BankAmerica Supplemental Retirement Plan

  

June 30, 2000